Criminal prosecution upon bill of indictment charging in separate counts that defendant and others did unlawfully (1) transport, (2) possess, and (3) possess for the purpose of sale, respectively, intoxicating liquors, upon which the State and Federal taxes had not been paid, contrary to the form of the statute, etc.
Verdict: Guilty thereof in manner and form as charged in the bill of indictment.
Judgment: Pronounced — and defendant appeals therefrom to Supreme Court and assigns error.
The assignments of error brought up for consideration on this appeal in the main relate (1) to trial court's overruling of motion of defendant for a continuance, (2) to alleged expressions of opinion by the court, (3) to refusal of motion for judgment as of nonsuit, and (4) to portions of the charge.
Careful consideration of each of them, in the light of the factual situation and of the evidence offered considered in the light most favorable to the State, reveals no new questions of law and only a case for the jury. Moreover, defendant fails to show prejudicial error. Hence, in the judgment below we find.
No error.